that appellant serve each term concurrently and that appellant also serve
                this sentence concurrent with the sentence for a separate conviction. The
                documents submitted by the Nevada Department of Corrections
                demonstrate that the Department followed the district court's order.
                Therefore, the district court did not err in denying the petition.
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                  Saitta


                cc: Hon. James E. Wilson, District Judge
                     Kenneth Charles McKnight
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A